--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
VOTING AGREEMENT


           This Voting Agreement, dated as of August [ ], 2015, (this
“Agreement”), is entered into by and among S. Chris Herndon, an individual
(“Voting Proxy”), and the undersigned stockholder of Hydrocarb Energy Corp. (the
“Stockholder” and the “Company”), each a “Party” and collectively the “Parties”.


RECITALS:


 
A.
The Stockholder currently owns that number of shares of the common stock of the
Company as set forth on the signature page hereof (collectively, the “Shares”);
and



 
B.
The Stockholder desires to provide Voting Proxy a voting proxy to vote the
Shares at any meeting of the Company, pursuant to any consent to action without
meeting of the Company, and/or any other event which may require or may allow
for the vote of the Shares, pursuant to the terms and conditions below.



NOW, THEREFORE, for $10 and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:


1.           The Shares. Any interest or other voting securities, or the voting
rights relating thereto, of the Company that may be owned, held or subsequently
acquired in any manner, legally or beneficially, directly or indirectly, of
record or otherwise, by the Stockholder, other than the Shares, at any time
during the term of this Agreement as (a) a result of the ownership of the Shares
whether issued incident to any split, dividend, conversion, increase in
capitalization, recapitalization, merger, consolidation, reorganization, or
other transaction; and (b) any additional voting shares or other voting
securities of the Company, or the voting rights relating thereto, that may be
owned, held or subsequently acquired in any manner, legally or beneficially,
directly or indirectly, of record or otherwise, by the Stockholder from time to
time during the Term of this Agreement; shall be included within the term
“Shares” as used herein and shall be subject to the terms of this Agreement.


2.           Due Authority. The Stockholder represents that he has full power
and authority to execute and deliver this Agreement and to perform his
obligations hereunder and consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by or on behalf of the
Stockholder and constitutes a legal, valid and binding obligation of
Stockholder, enforceable against him in accordance with its terms.


3.           No Conflict; Consents.

 
(a)           The execution and delivery of this Agreement by the Stockholder
does not, and the performance of this Agreement by the Stockholder will not,
require any consent, approval, authorization or permit of, filing with (except
for applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or notification to, any government or regulatory
authority by the Stockholder.
 
 
 

 
Voting Agreement
 
Page 1 of 7

--------------------------------------------------------------------------------

 
(b)           No other person or entity has, or will have during the Term (as
defined below), any right, directly or indirectly, to vote or control or affect
the voting of the Shares.


4.           Title to Shares; Certificate Form. Stockholder is owner of the
Shares free and clear of any proxy or voting restriction other than pursuant to
this Agreement; and has sole voting power with respect to the Shares.


5.           Covenants of Stockholder. Stockholder hereby covenants and agrees
as follows:


(a)           Transfer of Shares. During the Term (as defined below) Stockholder
shall not, and shall not permit anyone else to, (i) sell, transfer, encumber,
pledge, assign or otherwise dispose of any of the Shares, (ii) deposit the
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to the Shares or grant any proxy or power of attorney with respect
thereto, or (iii) enter into any contract, option or other legally binding
undertaking providing for any transaction provided in (i) or (ii) hereof (each a
“Transaction”), unless (A) the Shares are sold in the open market, or in an
arms-length transaction with a non-affiliated party which transaction(s) the
Stockholder shall have the right, without required approval of the Voting Proxy,
and without limitation, to affect during the Term; (B) such Stockholder has
received the prior written authorization for such Transaction from Voting Proxy;
or (C) unless the proposed transferee or pledgee shall have entered into a
written agreement with Voting Proxy, containing terms and conditions
satisfactory to Voting Proxy, in which such transferee or pledgee shall agree to
be bound by all the terms and conditions of this Agreement.


(b)           Proxy. Stockholder, by this Agreement, hereby constitutes and
appoints Voting Proxy, with full power of substitution, during and for the Term,
as Stockholder’s true and lawful attorney and irrevocable proxy, for and in
Stockholder’s name, place and stead, to vote the Shares owned or held by
Stockholder as Stockholder’s proxy in connection with the election or removal of
the Board Percentage of the directors of the Company, in all proceedings in
which the vote or written consent of Stockholder may be required or authorized
by law during the Term (including, but not limited to actual meetings of the
Stockholder of the Company and written consents to action) regardless of whether
such Stockholder actually attends any applicable meeting or signs any applicable
consent, or not. Stockholder intends the foregoing proxy to be, and it shall be,
irrevocable and coupled with an interest during the Term. All action to be taken
on any question shall be determined by Voting Proxy, in his sole discretion. The
“Board Percentage” equals a number of members of the board of directors of the
Company equal to the then total members (or positions open for nomination) of
the Company’s Board of Directors multiplied by 0.6666 and rounded up to the
nearest whole number.  For example, if the Company has three (3) directors, the
Voting Proxy will have the right to vote the Shares to appoint (or remove) two
(2) of the three (3) directors (three (3) directors multiplied by 0.6666 = two
(2)). For the sake of clarity, and in an abundance of caution, the Stockholder
shall have the right, in his sole discretion to vote the Shares for any
remaining directors not covered by the Board Percentage or for any other
proposals voted upon by the stockholders of the Company or for which the vote of
stockholders is requested at any meeting or in connection with any action(s)
taken via written consent.
 
 
 

 
Voting Agreement
 
Page 2 of 7

--------------------------------------------------------------------------------

 
(c)                 Term. For the purposes of this Agreement, “Term” means the
period from the date that the persons who have purchased restricted common stock
from Kent P. Watts, pursuant to the Stock Purchase Agreement dated on or around
the date hereof, have purchased in aggregate (including shares sold pursuant to
the Stock Purchase Agreement) $1 million of shares of common stock from Mr.
Watts (the “Minimum Purchase”) until the earlier of (a) August 19, 2017; (b) the
due date of a convertible promissory note that Mr. Herndon (or any entity which
Mr. Herndon is deemed to beneficially own), directly or indirectly, purchases
from the Company in the Company’s ongoing private placement of convertible
promissory notes, which convertible promissory notes are convertible into the
Company’s common stock at a conversion price of $0.75 per share; and (c) the
date that Voting Proxy provides the Stockholder at least ten (10) days written
notice of his intent to terminate this Agreement.  For the sake of clarity and
in an abundance of caution, this Agreement shall be of no force and effect until
or unless the Minimum Purchase is made and shall be of no force and effect
unless the Minimum Purchase is made by September 21, 2015 (the “Deadline”).  In
the event the Minimum Purchase is not made by the Deadline, this Agreement and
all rights hereunder shall expire and terminate.


(d)                 Agreements. Stockholder agrees that he will not enter into
any agreement or understanding with any person or entity or take any action
during the Term which will permit any person or entity to vote or give
instructions to vote the Shares in any manner inconsistent with the terms of
this Agreement. Stockholder further agrees to take such further action and
execute and deliver, and cause others to execute and deliver such other
instruments as may be necessary to effectuate the intent of this Agreement,
including without limitation, proxies and other documents permitting Voting
Proxy to vote the Shares or to direct the record owners thereof to vote the
Shares in accordance with this Agreement (including where and if applicable,
receiving voting proxies from or providing voting proxies to, the Stockholder’s
brokers). Without limiting the foregoing, Stockholder shall deliver to Voting
Proxy a duly executed Voting Proxy in the form attached hereto as Exhibit A
simultaneously with the execution hereof.


(e)                 Legend. At the request of Voting Proxy, the Stockholder
shall promptly provide all certificates evidencing the Shares to the Company’s
transfer agent for reissuance with a legend describing this Voting Agreement,
and the restrictions on Transfer of the Shares as described herein.
 
 
 

 
Voting Agreement
 
Page 3 of 7

--------------------------------------------------------------------------------

 
6.           Reservation of Rights. All other rights and privileges of ownership
of the Shares shall be reserved to and retained by Stockholder, except to the
extent expressly set forth herein.
 
 
7.           Specific Performance. Each Party hereto acknowledges that a remedy
at law for any breach or attempted breach of terms and provisions of this
Agreement may be inadequate, and such Parties therefore agree that the
non-breaching Party shall be entitled to specific performance and injunctive and
other equitable relief in the event of any such breach or attempted breach.


8.           Successors and Assigns. This Agreement shall be binding upon the
Parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.  The Voting Proxy shall have no right to assign his rights
under this Agreement to any other person.


9.           Waiver. The waiver by either Party to this Agreement of a breach or
violation or any provision hereof shall not operate as or be construed to be a
waiver of any subsequent breach hereof.


10.           Governing Law. This Agreement shall be interpreted in accordance
with the laws of the State of Texas. In the event of a dispute concerning this
Agreement, the Parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


11.           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


12.           Amendment. No modification, amendment, addition to, or termination
of this Agreement, nor waiver of any of its provisions, shall be valid or
enforceable unless in writing and signed by all the Parties hereto.


13.           Entire Agreement. This Agreement constitutes the sole and only
agreement of the Parties hereto and supersedes any prior understanding or
written or oral agreements between the Parties respecting the subject matter
hereof.
 
 
14.           Review and Construction of Documents. The Parties each represent,
that (a) before executing this Agreement, said Party has fully informed itself
of the terms, contents, conditions and effects of this Agreement; (b) said Party
has relied solely and completely upon its own judgment in executing this
Agreement; (c) said Party has had the opportunity to seek and has obtained the
advice of its own legal, tax and business advisors before executing this
Agreement; (d) said Party has acted voluntarily and of its own free will in
executing this Agreement; and (e) this Agreement is the result of arm’s length
negotiations conducted by and among the Parties and their respective counsel.
 
 
 

 
Voting Agreement
 
Page 4 of 7

--------------------------------------------------------------------------------

 
15.           Construction. When used in this Agreement, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
reference to a particular statute, regulation or Law means such statute,
regulation or law as amended or otherwise modified from time to time; (x) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
and (xi) the paragraph and section headings contained in this Agreement are for
convenience only, and shall in no manner be construed as part of this Agreement.


16.           Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.peg or similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party, each other party shall re execute the original form of this
Agreement and deliver such form to all other parties. No party shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.






 

 


[Remainder of page left intentionally blank. Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
Voting Agreement
 
Page 5 of 7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date set forth below, to be effective as provided above.


(“Stockholder”)




By: /s/ Kent P. Watts


Printed Name: Kent P. Watts


Shares of common stock of the Company held: 5,613,618 1


Date: 8/25/2015






(“Voting Proxy”)




/s/ S. Chris Herndon
S. Chris Herndon


Date: 8/25/15


--------------------------------------------------------------------------------

 
1 If held indirectly, please spell out name of holder of Shares and Shares held
by each indirect party.
 
 
 
 
Voting Agreement
 
Page 6 of 7

--------------------------------------------------------------------------------

 
EXHIBIT A
VOTING PROXY


The undersigned stockholder (the “Stockholder”) of common stock of Hydrocarb
Energy Corp., a Nevada corporation (the “Company”), who beneficially owns that
number of shares of the common stock (the “Shares”) of the Company as set forth
below, of the date hereof, hereby appoints S. Chris Herndon, as proxy (the
“Proxy”), with full power of substitution, for and in the name of the
undersigned, to vote the Shares (and such other shares as he may come to own or
have voting control over, as described in greater detail in the Voting
Agreement, which this Voting Proxy is attached to as Exhibit A), as his proxy in
all proceedings in which the vote or written consent of Stockholder may be
required or authorized by law (including, but not limited to actual meetings of
the Stockholder of the Company and written consents to action), as if the
undersigned were present and voting such Shares, in connection with the election
or removal of the Board Percentage of the directors of the Company, in his sole
discretion as the Stockholder’s true and lawful attorney and irrevocable proxy,
for and in Stockholder’s name, place and stead, to vote the Shares owned or held
by Stockholder as Stockholder’s proxy regardless of whether such Stockholder
actually attends any applicable meeting or signs any applicable consent, or not
in connection with the Board Percentage.  The “Board Percentage” equals a number
of members of the board of directors of the Company equal to the then total
members (or positions open for nomination at the applicable meeting or as of the
applicable consent) of the Company’s Board of Directors multiplied by 0.6666 and
rounded up to the nearest whole number.  For example, if the Company has three
(3) directors, the Voting Proxy will have the right to vote the Shares to
appoint (or remove) two (2) of the three (3) directors (three (3) directors
multiplied by 0.6666 = two (2)). All action to be taken on any question shall be
determined by Proxy, in his sole discretion. For the sake of clarity, and in an
abundance of caution, the Stockholder shall have the right, in his sole
discretion to vote the Shares for any remaining directors not covered by the
Board Percentage or for any other proposals voted upon by the stockholders of
the Company or for which the vote of stockholders is requested at any meeting or
in connection with any action(s) taken via written consent.
The undersigned hereby affirms that this Proxy is coupled with an interest and
ratifies and confirms all that the Proxy may lawfully do or cause to be done by
virtue hereof. This Voting Proxy shall be in effect during the Term. “Term”
means the period from the date that the persons who have purchased restricted
common stock from Kent P. Watts, pursuant to the Stock Purchase Agreement dated
on or around the date hereof, have purchased in aggregate (including shares sold
pursuant to the Stock Purchase Agreement) $1 million of shares of common stock
from Mr. Watts (the “Minimum Purchase”) until the earlier of (a) August 19,
2017; (b) the due date of a convertible promissory note that Mr. Herndon (or any
entity which Mr. Herndon is deemed to beneficially own), directly or indirectly,
purchases from the Company in the Company’s ongoing private placement of
convertible promissory notes, which convertible promissory notes are convertible
into the Company’s common stock at a conversion price of $0.75 per share; and
(c) the date that the Proxy provides the Stockholder at least ten (10) days
written notice of his intent to terminate this Voting Proxy.  For the sake of
clarity and in an abundance of caution, this Voting Proxy shall be of no force
and effect until or unless the Minimum Purchase is made and shall be of no force
and effect unless the Minimum Purchase is made by September 21, 2015 (the
“Deadline”).  In the event the Minimum Purchase is not made by the Deadline,
this Voting Proxy and all rights hereunder shall expire and terminate.




Executed this __________ day of August, 2015.


By:_______________________


Printed Name:_________________


_________________ shares of Common Stock 2





--------------------------------------------------------------------------------

 
2 If held indirectly, please spell out name of holder of Shares and Shares held
by each indirect party.
 
 
 
Voting Agreement
 
Page 7 of 7

--------------------------------------------------------------------------------

 